 

Exhibit 10.2

 

AMENDMENT NO. 1

TO STOCK PURCHASE AGREEMENT

 

This AMENDMENT NO. 1 TO STOCK PURCHASE AGREEMENT (this “Amendment”) is made and
entered into as of April 5, 2019, by and between FC Global Realty Incorporated,
a Nevada corporation (“Parent”) and Gadsden Growth Properties, Inc., a Maryland
corporation (“Gadsden”). FC Global and Gadsden are each, individually, referred
to as a “Party” and, collectively, as the “Parties.” Capitalized terms used, but
not otherwise defined, herein have the meanings ascribed to them in the Purchase
Agreement (as defined below).

 

RECITALS

 

A.          On March 13, 2019, the Parties entered into a Stock Purchase
Agreement (the “Purchase Agreement”) pursuant to which Parent will acquire all
of the Class A limited partnership interests of OPCO and all of the general
partnership interests of OPCO in consideration for the issuance to Gadsden of
the Parent Securities.

 

B.          The Purchase Agreement contemplates that at the Closing Parent will
issue to Gadsden a total of 708,485,395 shares of Parent Common Stock, of which
278,178,750 shares of Parent Common Stock, which are referred to in the
Agreement as Holdback Shares, are to be held by Gadsden in the Gadsden Specified
Account. In addition, the Purchase Agreement requires Parent to issue to Gadsden
the Parent Series A Stock, Parent Series B Stock and Parent Series C Stock.

 

C.          The Parties agree that promptly after the Closing, the Parent
Charter will be amended to increase the number of shares of authorized Parent
Common Stock to fully permit the issuance of Parent Securities that will be
issued and additional shares of Parent Common Stock that may be issued upon
conversion of Parent preferred securities, including securities that may be
offered by Parent shortly after the Closing.

 

D.          The Parties desire to amend the Purchase Agreement to provide that
the Holdback Shares will not be issued at the Closing, and will be issued
promptly after the amendment to the Parent Charter as described in paragraph C,
above, and that such Holdback Shares, when issued, will be maintained in the
Gadsden Specified Account.

 

E.          The Parties expect to have the Closing on or shortly after the date
hereof.

 

F.          Section 7.4 of the Purchase Agreement provides that the Purchase
Agreement may be amended by a written instrument executed by the Parties. In
accordance with Section 7.4, this Amendment amends the Purchase Agreement as
hereinafter set forth.

 

AGREEMENT

 

In consideration of the foregoing recitals and the respective covenants,
agreements, representations and warranties contained herein and in the Purchase
Agreement, the Parties, intending to be legally bound, agree to amend and
supplement the Agreement as follows:

 



   

 

 

1.           Amendment to Section 1.1(a). Section 1.1(a) of the Purchase
Agreement is hereby amended and restated in its entirety to read as follows:

 

(a)          Securities Issued. Upon the terms and subject to the conditions of
this Agreement, at the Closing on the Closing Date or such other date as
provided in this this Section 1.1(a), Parent shall issue the following
securities (collectively, the “Parent Securities”):

 

(i)           708,485,395 shares of the common stock, par value 0.01 per share
(“Parent Common Stock”), of which 278,178,750 shares of Parent Common Stock (the
“Holdback Shares”) will be issued on the Parent Charter Amendment Date and will
be held by Gadsden in a segregated account (the “Gadsden Specified Account”)
which shall be subject to release in accordance with Section 5.10 and
430,306,645 shares of Parent Common Stock will not be subject to such Gadsden
Specified Account.

 

(ii)          That number of shares of the Parent Series A Stock that is equal
to the number of Gadsden Series A Preferred Shares outstanding at the Closing
Time, which is expected to be 889,075 shares.

 

(iii)         That number of shares of the Parent Series B Stock that is equal
to the number of Gadsden Series B Preferred Shares outstanding at the Closing
Time, which is expected to be 11,696,944 shares.

 

(iv)         That number of shares of the Parent Series C Stock that is equal to
the number of Gadsden Series C Preferred Shares outstanding at the Closing Time,
which is expected to be 2,498,682 shares.

 

2.           Amendment to Article V. A new section, which shall be designated
Section 5.15, is added to Article V and shall read in its entirety as follows:

 

Section 5.15         Amendment to the Parent Charter.

 

(a)          Parent shall take such actions as are necessary and desirable to
amend the Parent Charter to make such changes thereto as may be necessary or
desirable to increase the number of authorized shares of Parent Common Stock for
future issuances or Parent Common Stock as determined by Gadsden (the “Charter
Amendment”), and cause the Charter Amendment to be effective in accordance with
applicable Law as soon as reasonably practicable.

 

(b)          Gadsden agrees to provide its consent to the Charter Amendment in
any proxy or written consent in lieu of a meeting of the shareholders of Parent.

 

(c)          Parent agrees to make all filings with the SEC as required under
the Exchange Act related to the Charter Amendment.

 



 2 

 

 

(d)          The date that the Charter Amendment is effective is referred to as
the “Parent Charter Amendment Date”.

 

3.           Amendment to Section 7.1

 

Section 7.1(b) of the Agreement is amended to replace “March 31, 2019” with
“April 5, 2019”.

 

4.           Amendment to Section 8.2

 

Section 8.2 is amended to insert a new paragraph that is designated 8.2(o) and
to redesignate Section 8.2(o) to 8.2(p) and change all references in the
Purchase Agreement to Section 8.2(o) to Section 8.2(p). The new paragraph that
is designated as Section 8.2(o) shall read in its entirety as follows:

 

(o)          Specific Indemnity. Gadsden hereby agrees to indemnity and hold
Parent harmless from all Losses of Parent or any of its subsidiaries arising
from or related to the Civil Action brought by the Securities and Exchange
Commission against Jean Danhong Chen, Tony Jianyun Ye, Kai Hao Robinson,
Kuansheng Chen, the Law offices of Jean D. Chen, A Professional Corporation,
Tree Lined Holdings, LLC, and Golden State Regional Center, LLC in a complaint
that was filed on October 18, 2018 in the United States District Court of the
Northern District of California, Docket Number 18-cv-06371, the facts described
therein and all civil or other actions arising from or related to the Civil
Action.

 

5.           Effect of Amendment. Except as amended by this Amendment, the
Purchase Agreement shall remain in full force and effect. In addition, if there
are any inconsistencies between the Purchase Agreement and this Amendment, the
terms of this Amendment shall prevail and control for all purposes.

 

6.           Governing Law. This Amendment shall be construed in accordance with
and governed by the Laws of the State of Maryland without giving effect to the
principles of conflict of laws.

 

7.          Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall be deemed an original regardless of the date
of its execution and delivery. All such counterparts together shall constitute
one and the same instrument.

 

[Signatures Follow]

 

 3 

 

 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first above written.

 

  FC GLOBAL REALTY INCORPORATED         By: /s/ Michael R. Stewart   Name:
Michael R. Stewart   Title: Chief Executive Officer       GADSDEN GROWTH
PROPERTIES, INC.         By: /s/ John Hartman   Name: John Hartman   Title:
Chief Executive Officer

 



  

